-




            OFFICE   OF THE   ATTORNEY     GENERAL       OF TEXAS
                                  AUSTIN   11




Honorable l?ewell Cambron
County Auditor
Bopklna County
Sulphur Springe, Texas
DA   Sirs                           Opinion lo.      o-6755




           “Bnol~seed you vi11 f
     extracts  from the ‘minutes
     of Hopkins County.




                                                   ounty and the
                                           time of additional
                                            00.00 (making an
                                              *for the further




                               16, 1929, a citizens
                         to &!a~                      mm-
                        the issuance of these bonds realized
                       ttla chance of the approvnl of then&
                      ng election   unless the citizens   had
                nce aa to how thb proceeds of these bonds
     vould be used.  The committee then made rpeclfic
     recommendations aa to vhat made bend phoney should
     be spent on and further advooatsd th+t $250,OOO.O(I
Honorable   Newell Cambron, page 2


      of the $1,083,500.00   be set aside and issued from
      time to time for the purpooe of maintaining the
      roada constructed   by bond proceeds and that no more
      than $12,000.00 per annum be issued for such maintenance
      purposea.    The Commissioners Court passed an order
      on May 28, 1929, committing itself   to use the pro-
      oesde of any bonds approved at the approaching eleo-
      tion in substantial   nccordanoe with tho rsccmmendatlone
      of the citizens, committee,
            “The aitizens    of the County a roved the isau-
      once of the bonds and to date $~,~~!,ooo.oo    of the
      $1,750,000.00    total has been issued.
           %I would like for you to ansuer this questiont
     Is ths present Gomissioners     OoUrt bound by the or-
     der paseed by a previous Court on Hay 28, 1929, or
     wag .thla order merely a declaration   of polfcp subject
     to amendment, modification,    or change by later Corn-
     missioners  Courte?   Xr short, can the Commissionera
     Court .of Hopkins County issue more than $12,000,00
     worth of bonds peg annum for maintenance purpose&t”
             We will not* quote from the County Commissionera* order
 entered May 28, 1929, elnce aald order l.s aopied at length In
Murray v. Williamson,      32 9. W, (2d) 863, p.864.       It ha8 been
 repeatedly held by the appellate       aourts of this State that
 where a county Mmmlsslonaret court entbrs a pro-eleotlon
 lrder deslgnatlng     the road8 and spaaifiaally     declaring  the
 purposes for which the bond money ia to be exqendcd, aald oom-
missioners * court or subeequent &mnnllssioncrs courts cannot
 change the designation     of such roada or expend the monsy for
 ana other purpose than that specifically        designated in the prs-
 slectlon   order.   Black v. Strength, 246 3. W. 79; Qulsenberr
Mitchell,    2 2 9. W. 160~ Fletcher v. Ely, 53 S.W. 817 !a;:
,ror refused P f Murray V. Willfamaon, 32 8. W, (26)              The Com-
mlssionera’ Court of Hopklne County entered an order on Hag 16,
 1929, ordering an election     to be held throughout ths County an
Jul     5, 1929, relative   to authorieing    the Commisaionerst Court
 to 1 asue the bonds In question.      The pertinent part of the, re-
 election   order entered by the Commissioners’ Court on May 2Es       ,
 1929, provide8 as followst
           “We further find and recommend that the $250,000.00
     set aside for maintenance only be prorated to the four
     cmlssioners~     precincts, equally, and be leaued and
     used in amounta not exceeding $12,000.00 per year, which
     vould be $3,000.00 per year for each precinct.”
                                                 h




Ronoreble   Bowel1 Cambron, page 3


            The order entered by    the Commiealonere’ Court of
Hopkins County en May 28, 1929,      was before the Texarkana Court
of Civil Appalls in the case ,of     Murray v, Williamson, su ra.
The Court of ClvIl Appeals held      in said opinion on page 8 60
aa f ollova t
            “The writer expreaaing’ his opinion further
     thinks that the order of the commissioners8 court
     of May 28, 1929, should be regarded, aa the trial
     court did, as in effect      a pre-election    order.    Black
     v. Strength, 112 Tex. 188, 246 S.W. 79. By the
     order 80 made, considered in Itp, entire@         and
     fairly   construed, It VQB contemplated and Intended
     that in no event should any of the 10651 county
     roads named be abandoned, nor In any vise nor ln any
     event ehould the allocation       of the ~utn to be expend-
     ed on such roads out of the proceed8 of the bonds
     be otherviae used or diverted.         In this vIev,    the
     horder of the commissioners       court should be lntsr-
     pretcd ae abeolutely     eatabliehlng    and deelgnating
     the loaal road involved in the preeent suit as
     leading from Sulphur Springs near Martin SprLngs via
     Reily Sprlnga to c’ounty line as a road to be aonn-
     struated or aided out of the proceeds of the bonde,
     and aa setting aside for use such amount aa might
     be needed for the c~onatruction of the full         length of
     the road, and Including a connection with the state
     highway running north and south, although and not-
     vlthstanding    the route of such state highway In
     final deslgnatio~    vae laid to run,. not along, but
     away from, such road.      Likewise the Bhooks Chapel
     and Cross Roads road involved In the suit was to be
     construoted    or aided out of the prooeeda of the
     bonds.
          ,."Therefore the plaint~ff~‘vould    be entitled  te 1
     haie the routes 80 absolutely      fIxed by the order en-
     forced to the full ext6nt of the order, in the event
     the commlssioners~ court refused or failed       to expend
     or we the proceeds derived from the bonds and allo-
     cated, to the local roads mentioned in the aonstruotlon
     of such local roads ; . .”
            In view of the holding In or14 oplnlen and Q&e other
ruthoritiea   herein quoted, we are of- the opinion that the bmmit~-
sioners’ Court of Hopkina County lm bound by the ordel. of May 28,
1929, and that aaid Commissioners’ Court cannot Is8ue mere thPn
                       -




Honorable Newell Oambron,. .$age 4


Twelve Thousand Doliars         ($12,000.00)     in bon& per iumum for maln-
temnca purposeer
          We   trust       that this   eufficlentl~   armwere pour queat?.ene.